Citation Nr: 0109936	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-07 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim as to whether the claimant may be recognized 
as the veteran's widow for death pension benefit purposes.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran had active service as a Philippine Scout from 
February 1941 to July 1942 and from February 1945 to June 
1946.  The veteran died on January [redacted], 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Manila, the Republic of the Philippines, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In a July 1990 administrative decision the RO found the 
claimant could not be recognized as the veteran's widow for 
death pension benefit purposes; the claimant did not submit a 
timely appeal.

2.  The evidence submitted since the July 1990 administrative 
decision includes evidence which is cumulative, or although 
bearing directly and substantially upon the specific matter 
under consideration, is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1990 RO determination that found the claimant 
could not be recognized as the veteran's widow for death 
pension benefit purposes is final.  38 U.S.C.A. § 4005(c); 
38 C.F.R. § 19.192; (currently 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (2000)).

2.  Evidence submitted since the August 1990 rating decision 
in support of the application to reopen the claim as to 
whether the claimant may be recognized as the veteran's widow 
for death pension benefit purposes is not new and material.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a claimant and specified 
duties to assist claimants in the development of their 
claims.  Upon careful review of the claims folder the Board 
finds that all required notice and development action 
specified in this new statute have been complied with during 
the pendency of the current appeal.  Specifically, the Board 
finds that the statement of the case provided to both the 
claimant specifically satisfies the requirement at § 5103A of 
the new statute in that they clearly notify her of the 
evidence necessary to substantiate her claim.  Additionally, 
the Board finds that the duties to assist provided under the 
new statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the claimant as plausibly 
relevant to her pending claim have been collected for review.  
No further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim.

To be entitled to recognition as a "surviving spouse" of a 
veteran, the claimant must have been the veteran's spouse at 
the time of the veteran's death and have lived continuously 
with the veteran from the date of their marriage to the date 
of the veteran's death, except where there was a separation 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse.  38 U.S.C.A. § 101(3) (West 1991).

The term "spouse" means a person of the opposite sex who is a 
wife or a husband. The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j). 38 C.F.R. § 3.50(a)(c) (2000).

"Marriage" means a marriage filed under the laws at the place 
where the parties resided at the time of the marriage or the 
laws of the place where the parties resided when the rights 
of the benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j) (2000).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: (a) The marriage occurred 
one year or more before the veteran died, or existed for any 
period of time if a child was born of the marriage, and (b) 
the claimant entered into the marriage without knowledge of 
the impediment, and (c) the claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death, and (d) no claim has been filed by legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52 
(2000).

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).

However, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the requirement of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  The law 
provides that specific VA action is required to assist in 
developing a claim; however, it also states that nothing in 
the section shall be construed as requiring VA to reopen a 
previously disallowed claim except when new and material has 
been presented or secured.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In this case, in a July 1990 administrative decision the RO 
found the claimant could not be recognized as the veteran's 
widow for death pension benefit purposes.  The claimant was 
notified by correspondence dated August 1, 1990, but did not 
submit a timely appeal; therefore, the decision is final.  
38 U.S.C.A. § 4005(c); 38 C.F.R. § 19.192; (currently 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2000)).

The Board notes that the July 1990 administrative decision 
was based upon the RO's determination that the evidence of 
record demonstrated the claimant, at the time of her marriage 
to the veteran, was aware his existing valid marriage to 
[redacted]. It was noted that the veteran had been married to 
[redacted] when he married the claimant in September 1949. The 
veteran died in January 1989. The record also included the 
depositions of the veteran's two living sisters, [redacted] 
and [redacted].  Both testified that the claimant had full 
knowledge of the prior marriage of the veteran with [redacted].  
They added that they were close acquaintances with the 
claimant and that prior to her marriage to the veteran, they 
lived in common-law relationship and had one child before 
they were legally married. The veteran's sister, [redacted], 
further stated that the claimant told her that she was aware 
of the veteran's marriage to [redacted] because he had informed 
her about such marriage and that this event happened before 
the veteran married her.

The claimant, in her deposition dated May 23, 1990, admitted 
that the veteran told her of his prior and undissolved 
marriage to [redacted] before he married
her; that he went to [redacted] and sought her permission to 
marry the claimant and for her not to interfere with the 
marriage; and that they already had two children
when the veteran told her of his prior marriage.

An attempt was made to obtain the death record of [redacted] at 
the Office of the Local Civil Registrar of Batangas City, but 
that office related that their death records for the years 
1951 and 1952 had been destroyed by termites. However, a copy 
of [redacted]'s death record was obtained at the Parish of 
Immaculate Concepcion, also in Batangas City, which showed 
that she died on February [redacted], 1952.

In support of her application to reopen her claim, the 
claimant has submitted an affidavit and several statements 
averring that since [redacted] is deceased she, the claimant, 
should be held as the veteran's surviving spouse for VA 
benefits. This argument is essentially the same as that 
considered in the July 1990 administrative decision and is 
therefore cumulative in effect and not "new." Also added to 
the record were January 1994 affidavits from [redacted] and 
[redacted] who averred that, because of age and illness, their 
earlier recollections had not been accurate and that they had 
not known the veteran had been married to [redacted] when he 
married the claimant. The content of these affidavits, the 
truth of which is accepted for the limited purpose of new and 
material analysis, does bear directly of the matter at issue, 
but considering the evidence as a whole, is not of such 
significance that it must be considered in order to fairly 
decide the merits of the claim. The question is whether the 
claimant was fully aware of the existing valid marriage 
between the veteran and [redacted] at the time she married him 
in September 1949.  She has admitted as much several times, 
including in her deposition of May 1990. That [redacted] is 
died in 1952 was a fact taken into account in the July 1990 
administrative decision and is irrelevant to whether the 
claimant is entitled to VA benefits as the surviving spouse 
of the veteran. Consequently, the Board finds that new and 
material evidence to reopen the claim as to whether the 
claimant may be recognized as the veteran's widow for death 
pension benefit purposes has not been submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been submitted to reopen 
a claim as to whether the claimant may be recognized as the 
veteran's widow for death pension benefit purposes, the claim 
is denied. 




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 


